Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 1 of 13
JS.44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
HELEN SWARTZ, Individually W-FRANKLIN, L.P., a Delaware Corporation
(b) County of Residence of First Listed Plaintiff Miami-Dade County, FL County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(c) Attorneys (Firm Name, Address, and Telephone Nuanber) : Attorneys (If Known)
David S. Dessen, Dessen, Moses & Rossito, 600 Easton Rd, Willow

Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

 

 

 

 

 

     
  

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Pace an “x” in One Box Only) II]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O1 US, Government A 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ol O 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 U.S. Government O14 Diversity Citizen of Another State 2 GO 2 Incorporated and Principal Place o5 a5
Defendant (indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a O 3 O 3° Foreign Nation H6 O6
Foreign Country
IV. NATURE OF SUIT (race an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT. TORES FORFENTURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONALINJURY [1 625 Drug Related Seizure 1 422 Appeal 28 USC 158 1 375 False Claims Act
0 120 Marive 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 | O 423 Withdrawal 0 376 Qui Tam (31 USC
4 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
C150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 9 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
(7 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent & 450 Commerce
& 152 Recovery of Defaulted Liability © 368 Asbestos Personal 1 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 01 345 Marine Product Liability _ O 840 Trademark Cormupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LA CU f 480 Consumer Credit
of Veteran’s Benefits C1 350 Motor Vehicle (1 370 Other Fraud C1 710 Fair Labor Standards 0 861 HIA (1395ff) O 490 Cable/Sat TV
160 Stockholders’ Suits f 355 Motor Vehicle 1 371 Tnuth in Lending Act O 862 Black Lung (923) 1 850 Securities/Commodities/
1 190 Other Contract Product Liability 380 Other Personal 1 720 Labor/Management O 863 DIWC/DIWW (405(2)) Exchange
4 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XV! © 890 Other Statutory Actions
196 Franchise Injury O 385 Property Damage 1 740 Railway Labor Act 865 RSI (405(2)) O 89) Agricultural Acts
1 362 Personal Injury - Product Liability 0 75] Family and Medical © 893 Environmental Matters
Medical Malpractice _ Leave Act 0 895 Freedom of Information
l REAL PROPERTY CIVIL RIGHTS FRISONER PETITIONS |O 790 Other Labor Litigation FEDERAL TAX SUTTS Act
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement 1 870 Taxes (U.S, Plaintiff 896 Arbitration
0 220 Foreclosure 0 44] Voting OC 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
230 Rent Lease & Ejectment 442 Employment 1 510 Motions to Vacate 1 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 3 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: C1 462 Naturalization Application
OX 446 Amer, w/Disabilities -| 0 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education O 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “¥" in One Box Only)

{1 Original (12 Removed from © 3° Remanded from 14 Reinstatedor © 5 Transferred ftom © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
Title II|_of the Americans with Disabilities Act, 42 USC Sec. 12181, et seq.

Brief description of cause:

Equal access to places of public accommodation for persons with disabilities

VI. CAUSE OF ACTION

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes  INo
VIN. RELATED CASE(S)
IF ANY See mmsinetiony GE DOCKET NUMBER
DATE

 

Lol 14 Oe Oe

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 2 of 13

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,
Vv.
Case No.
W-FRANKLIN, L.P., a Delaware Corporation,
Defendant.
/
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, W-FRANKLIN, L.P., a Delaware Corporation (sometimes referred to as
“Defendant”) for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 USC § 12181 et seg. (“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

2. Defendant’s property, The Philadelphia 201 Hotel, is located at 201 N. 17th
Street, Philadelphia, PA, in the County of Philadelphia.

a Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 3 of 13

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit on March
23, 2019, and has reservations to return to the property on November 29, 2019, to enjoy a
portion of Thanksgiving weekend with friends and family, and to avail herself of the goods and
services offered to the public at the property, if the facilities are fully accessible and the barriers
to access have been corrected. The Plaintiff has encountered architectural barriers at the
subject property, which have impaired her use of the facilities and the amenities offered, and
have endangered her safety at the facilities and her ability to access the facilities the property has
to offer and use the restrooms.

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 4 of 13

7. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as The
Philadelphia 201 Hotel, and is located at 201 N. 17th Street, Philadelphia, PA 19103, in the
County of Philadelphia.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
- discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
The Philadelphia 201 Hotel not only to avail herself of the goods and services available at the
property but to assure herself that this property is in compliance with the ADA so that she and
others similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by J diary 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of the The Philadelphia 201 Hotel has shown that
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 5 of 13

violations exist. These violations which HELEN SWARTZ personally observed or encountered,

and which were verified by an ADA expert, include, but are not limited to:

a. The assorted access aisles serving the accessible parking spaces do not
adjoin the accessible routes. This is in violation of section 502.3 of the 2010 Standards
for Accessible Design. §36.304. This condition makes it difficult for the plaintiff to
access the site.

b. An appropriate number of compliant accessible parking spaces with
compliant signage and access aisles are not provided at the parking facility. This is in
violation of section 208.2 of the 2010 Standards for Accessible Design. §36.304. This
condition makes it difficult for to access the site.

Cc. The garage telephone to call the hotel operator is out of reach to a person
in a wheelchair. This is in violation of section 704 of the 2010 Standards for Accessible
Design. §36.304. This condition makes it difficult for to access the phone, if needed.

d. Accessible seating is not provided at the tables or bars. This is in violation
of sections 226 and 902 of the 2010 Standards for Accessible Design. This condition
made it extremely difficult for the Plaintiff access the tables in the hotel.

e. Appropriate handrails are not provided on the ramps and stairways. This
is in violation of sections 405.8 and 504.6 of the 2010 Standards for Accessible Design.
This condition made it difficult for the Plaintiff access the handrails.

f. The automatic door opener to access the pool did not open the door. This
is in violation of section §36.211. Because the device was not in operable working
condition it made it difficult for the plaintiff to gain access to the pool area.

g. The door open button is too far from the Fitness entry door, and too heavy
to both access and then open the door simultaneously. This is in violation of sections 308
& 404.2.9. of the 2010 Standards for Accessible Design. §36.304. This condition makes it
difficult for to access the site.

h. Appropriate Designations identifying permanent rooms and spaces are not
provided. This is in violation of section 216.2 of the 2010 Standards for Accessible
Design §36.304. This condition makes it difficult to find the accessible toilet rooms.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 6 of 13

i. The depository area on the soda vending machine is out of reach to a
person using a wheelchair. This is in violation of section 228.1 of the 2010 Standards
for Accessible Design. §36.304. This condition makes it difficult for the plaintiff to
access the site to be able to buy a beverage.

j. The electrical outlets located on the business/community tables are out of
reach to a person in a wheelchair. This is in violation of section 308 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the plaintiff
to use.

k. In the accessible guestroom the light fixture requires tight grasping,
pinching, or twisting of the wrist to operate. This is in violation of section 309.4 of the
2010 Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to use.

1. In the accessible guestroom bathroom, a Standard RolJ-In Type Shower
Compartment is not provided. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the plaintiff
to use.

m. In the accessible guestroom bathroom, a fixed seat is not provided in the
roll-in shower. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to use.

n. The shower spray unit in the roll-in shower in the accessible guestroom
bathroom does not have an on/off control with a non-positive shut-off. This is in violation
of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This condition
makes it difficult to use.

oO. Items in the accessible bedroom and bathroom are out of reach to a person
using a wheelchair. This is in violation of sections 308 and 806 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
facilities.

p. In the hotel’s assorted toilet compartments, the pipes underneath the
lavatories are exposed. This is in violation of section 606.5 of the 2010 Standards for
Accessible Design. §36.304. This condition made it difficult for the plaintiff to access the
lavatory for concern of being scraped or burned.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 7 of 13

q. In the hotel’s assorted toilet compartments, the mirrors are too high. This
is in violation of section 603.3 of the 2010 Standards for Accessible Design. §36.304.
This condition made it difficult for the plaintiff to see herself.

r. In the hotel’s assorted toilet compartments, the flush controls are on the
closed side of the water closet. This is in violation of section 604.6 of the 2010 Standards
for Accessible Design. §36.304. This condition made it difficult for the plaintiff to use the
facility.

Ss. In the hotel’s assorted toilet compartments, the paper seat dispensers are
out of reach to a person in a wheelchair. This is in violation of section 308 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
plaintiff to use the seat covers.

t. In the hotel’s assorted toilet compartments, the trash receptacles are out of
reach to a person in a wheelchair. This is in violation of section 308 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
plaintiff to disposed of used items.

u. In a hotel toilet compartment the seat height of the water closet is too low.
This is in violation of section 604.4 of the 2010 Standards for Accessible Design.
§36.304. This condition made it difficult for the plaintiff to access.

Vv. The hotel did not honor the plaintiff's request for a king bed accessible
guestroom. Instead the plaintiff was given a queen bed accessible guest room that she did
not request when booking her room online. This is in violation of §36.302 (e)(1)(i-v).
This condition had the plaintiff in a room that she did not want, requested or enjoyed
staying in it.

w. The hotel does not provide the required amount of compliant accessible
guest rooms. This is in violation of section 224 of the 2010 Standards for Accessible
Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the
subject hotel.

Maintenance

dd. The accessible features of the facility are not maintained, creating barriers
to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 8 of 13

11. ~All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

12. The discriminatory violations described in Paragraph 11 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 et seg. and 28 CFR. 36.302 et seq. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 9 of 13

that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14. ‘Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the The
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 10 of 13

Philadelphia 201 Hotel to make those facilities readily accessible and useable to the Plaintiff and
all other persons with disabilities as defined by the ADA; or by closing the facility until such
time as the Defendant cure its violations of the ADA. The Order shall further require the

Defendant to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the

Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make al]
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

Cc. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title IJI of the Americans with Disabilities Act.
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 11 of 13

Dated: April LO 2019

Respectfully submitted,

ROBS b On

David S. Dessen, Esq. (I.D. 17627)
Dessen, Moses & Rossito

600 Easton Road

Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.564.2879

and

 

Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.

12000 Biscayne Boulevard, Suite 502

North Miami, FL 33181

Telephone: 305.891.5199

Facsimile: 305.893.9505

lfuller@@fullerfuller.com

 

Attorneys for Plaintiffs

10
Case 2:19-cv-01585-WB Document1 Filed 04/12/19 Page 12 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
HELEN SWARTZ, Individually,

Vv. CIVIL ACTION NO.
W-FRANKLIN, L.P., a Delaware Corporation

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which

that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

Ato | 19 David S. rene O S (Os. praintitt

( )

( )
( )

( )

( )
(X)

 

 

Date Attorney-at-law Attorney for
215-658-1400 215-564-2879 215-498-0147 _ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-01585-WK#reDOrArRs DistrriciasbOAi2/19 Page 13 of 13
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1130 West Avenue, Miami Beach, FI 33139

 

Address of Defendant. C/o CT Corporation System, 600 N. 2nd St., Harrisburg, PA 17101

 

201N. 17th Street, Philadelphia, PA 19107

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No oY
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No ow
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No oY
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |i

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case (is / (7 is not related to any case now pending or within one year previously terminated action in

this court except as noted above. f
oare 04/10/2019 ( QQ )¢ i Qr 17627

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Oo 1 Indemnity Contract, Marine Contract, and All Other Contracts [-] 1. Insurance Contract and Other Contracts
CI 2. FELA [] 2. Airplane Personal Injury
(1 3. Jones Act-Personal Injury [-] 3. Assault, Defamation
CJ 4. Antitrust [.] 4. Marine Personal Injury

5. Patent [-] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
(1 8. Habeas Corpus [] 8. Products Liability— Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
( 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, David S. Dessen, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Ww Relief other than monetary damages is sought.

DATE: 04/10/2019 [2S G ko 17627

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
